United States Court of Appeals
                      For the First Circuit


No. 13-1888

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                         JOSÉ TIRU-PLAZA,

                       Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jay A. García-Gregory, U.S. District Judge]


                              Before

                   Torruella, Dyk,* and Kayatta,
                          Circuit Judges.


     K. Hayne Barnwell, with whom Rebecca A. Jacobstein, Office of
Appellate Advocacy, was on brief, for appellant.
     John A. Mathews II, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.



                         September 9, 2014




*
    Of the Federal Circuit, sitting by designation.
           TORRUELLA, Circuit Judge. Defendant-Appellant José Tiru-

Plaza ("Tiru") appeals from the district court's denial of his

motion to suppress the firearm discovered when a police officer

pat-frisked him during a traffic stop.

           After stopping a car -- in which Tiru was a passenger --

for a traffic infraction, officers from the Puerto Rico Police

Department, evidently suspecting that the car might have been

stolen, ordered the driver to exit the vehicle and open the hood to

permit inspection of the vehicle identification number (the "VIN")

stamped on the engine block.         When the driver complied, the

movement revealed a gun tucked into his waistband.       The officers

then detained the driver, ordered Tiru to exit the vehicle, and

pat-frisked him, revealing a firearm hidden in Tiru's waistband.

Subsequently, Tiru was placed into custody and charged with being

a felon in possession of a firearm.      He sought to suppress the gun

as the fruit of an illegal search.         The district court denied

Tiru's motion, and he now appeals.       Concluding that the officers

had an objectively reasonable basis to frisk Tiru, we affirm.

                          I.   Background

A.   The Traffic Stop and Frisks

           We present the facts as found in the evidentiary hearing

and in the matter "most compatible" with the district court's

ruling, consistent with record support.         See United States v.




                                   -2-
McGregor, 650 F.3d 813, 816 (1st Cir. 2011) (citing United States

v. Dancy, 640 F.3d 455, 457-58, 460-61 (1st Cir. 2011)).1

          On March 10, 2012, at around 11:00 p.m., Officers José

Casiano-García   ("Officer   Casiano")   and   Edwin   Martínez-Vargas

("Officer Martínez") spotted a Mitsubishi Lancer driving down a

road in Yauco, Puerto Rico. The car's driver, Jenson Morales-Ramos

("Morales"), was accompanied by Tiru and two young women.         The

officers -- seeing the metal glint of a disengaged buckle over

Morales's shoulder -- concluded that the car's occupants were not

wearing seat belts.

          When the officers turned on their lights to signal that

the car should pull over, Morales failed to stop immediately.2

After traveling only a short distance, and without speeding up or

taking evasive action, however, he obeyed the officers' command.

After approaching the vehicle, Officer Casiano asked Morales for

his driver's license and registration.    Morales could not provide

a driver's license, and he handed the officer a photocopy of the




1
   Though Tiru disputes some of these facts, "[w]e summarize the
facts as found by the district court in its denial of [the
defendant's] motion to suppress, which are consistent with record
support and are not clearly erroneous," and "[w]e supplement that
description with testimony from the record." Dancy, 640 F.3d at
458 (internal citations omitted).
2
   The highway did not have a shoulder, and Morales continued to
drive until the first available exit.

                                 -3-
car's original registration3 on which the VIN could not be made

out.   The illegible registration and failure to provide a license

gave rise to some suspicion that the car may have been stolen.4           On

that basis, Officer Casiano asked Morales to exit the vehicle and

open the hood for purposes of inspecting the VIN on the car's

engine.   When Morales obliged, the resulting movement caused his

shirt to lift up and revealed a green pistol grip in his waistband.

             Seeing   the   gun,   Officer   Casiano   yelled   "arma"5   and

ordered Morales to place his hands on the hood of the vehicle.

Having been alerted to the presence of a firearm by his partner,

Officer Martínez ordered Tiru to exit the vehicle and submit to a

pat-frisk.    When Officer Martínez ran his hands along Tiru's waist

he felt a hard object that he believed could be a weapon, inserted

two fingers under his waistband, and extracted a black pistol.

Tiru was then taken into police custody.         After the arrival of two




3
   Morales had borrowed the vehicle while his own car was being
repaired. The car's owner, who ran a rental business, explained
that he always keeps original registrations on file in his office
and places copies in his rental vehicles.
4
    Although the officers testified that their suspicions were
further raised because the VIN on the car's doorjamb had been
removed, this testimony was not credited by the district court.
Tiru introduced photos, taken after his arrest, showing an intact,
17-character VIN on a painted white surface.
5
    In English, "weapon."

                                     -4-
more police officers, the female passengers were also detained,

although they were later released without charges.6

B.   Denial of Tiru's Motion to Suppress His Firearm

           Tiru was indicted for being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).   He

filed a motion to suppress the firearm evidence, principally

arguing that: (1) the officers lacked any reasonable suspicion to

stop the vehicle or to order Morales to open the hood, requiring

suppression of the gun as fruit of an unlawful search; and (2) even

if the initial stop and subsequent frisk of Morales were legal, the

officers lacked any reasonable suspicion that Tiru was dangerous or

engaged in criminal activity, making his pat-frisk unlawful.

           The case was referred to a magistrate judge, who held an

evidentiary hearing on October 29, 2012.    The magistrate judge's

report and recommendation concluded that the initial traffic stop

was lawful, and that Tiru lacked standing to challenge the legality



6
   One of the car's female passengers offered testimony for the
defense contradicting the officers' version of events in certain
respects. She stated that after the officers approached the car
and asked for Morales's license and registration, they asked
Morales if he "liv[ed] out there" -- presumably referencing a
nearby public housing project. The officers then pulled out their
weapons, ordered all four occupants from the car, and frisked
Morales. An officer "st[]uck his hand down [Morales's] pants, and
he pulled out a gun, and he started shouting "[g]un." Another two
officers arrived in a separate patrol car, and "they searched
[Tiru]."   Thus, the testimony offered by the defense, though
differing in some respects from the government's narrative, was
consistent with the government's evidence that Tiru was pat-frisked
only after the officers discovered Morales's firearm.

                                -5-
of the officer's attempt to search under the vehicle's hood.

However, the magistrate judge ultimately found that, under a

totality-of-the-circumstances        test,    there    was    no   objectively

reasonable basis to suspect that Tiru was armed or dangerous.                The

report therefore recommended suppression.

           The district court disagreed with the magistrate judge's

conclusion as to the totality of the circumstances surrounding

Tiru's pat-frisk. The district court found that certain "facts are

undisputed in this case": the young age7 and number of occupants in

the car (four); the late hour (11:00 p.m.); Morales's failure to

immediately pull over and stop the car when prompted to do so by

the police officers; and the discovery of Morales's gun.               On the

basis of these factors, the district court found an objectively

reasonable basis for the officer's frisk of Tiru.              The court thus

denied the motion to suppress.

           Tiru pleaded guilty to being a felon in possession of a

firearm and was sentenced to thirty-three months' imprisonment and

a   supervised-release   term   of    three   years.         Nevertheless,    he

reserved the right to seek appellate review of the district court's

decision to deny suppression.        He now exercises that right.




7
  Officer Casiano testified that Morales, the driver, was "a young
man," and that one of the female passengers was "a young lady."
Officer Martínez also testified that Morales was "[a]nother young
man."

                                     -6-
                                         II. Discussion

                  On an appeal from a denial of a motion to suppress, our

review of the district court's decision is bifurcated.                                First,

factual conclusions and credibility determinations are reviewed

only for clear error.            United States v. Camacho, 661 F.3d 718, 723

(1st       Cir.    2011).       Under      this       clear-error    review,     we    grant

significant         deference       to    the   district     court,      overturning     its

findings only if, after a full review of the record, we possess "a

definite and firm conviction" that a mistake was made.                          McGregor,
650 F.3d at 820 (citing United States v. Woodbury, 511 F.3d 93, 96

(1st Cir. 2007)); see also United States v. Cruz-Jiménez, 894 F.2d
1,     7    (1st        Cir.    1990)      ("Where       there    are     two   competing

interpretations of the              evidence, the district court's choice of

one of them cannot be clearly erroneous.").

                  Second, in contrast, we review legal conclusions --

including         the    district    court's      probable       cause    and   reasonable

suspicion determinations, as well as its ultimate decision to grant

or deny the motion to suppress -- de novo.                          Camacho, 661 F.3 at

723; United States v. Crespo-Ríos, 645 F.3d 37, 41 (1st Cir. 2011).

In   assessing          these   legal      conclusions,      however,      we   also    give

appropriate weight to the inferences drawn by the district court

and the on-scene officers, recognizing that they possess the

advantage of immediacy and familiarity with the witnesses and

events. See United States v. Dapolito, 713 F.3d 141, 147 (1st Cir.


                                                -7-
2013) (citing Ornelas v. United States, 517 U.S. 690, 698-99

(1996)); United States v. Smith, 423 F.3d 25, 35 (1st Cir. 2005)

("De novo review in this particular context is not unmindful of the

district court's reasoning (nor the reasoning of the officers)

. . . .").

A.   The Fundamentals: the Fourth Amendment and Terry Stops

             The Fourth Amendment protects an individual's right to be

free from unreasonable searches and seizures by the government.

See U.S. Const. amend. IV; see, e.g., Terry v. Ohio, 392 U.S. 1, 9

(1968) (quoting Elkins v. United States, 364 U.S. 206, 222 (1960)).

Warrantless searches are per se unreasonable, unless they fall

within a well-defined and specifically enumerated exception to the

warrant requirement.     See Coolidge v. New Hampshire, 403 U.S. 443,

454-55 (1971); see also Camacho, 661 F.3d at 724 (citing Arizona v.

Gant, 556 U.S. 332, 338 (2009)). The Fourth Amendment's protection

is ensured by, among other means, the exclusionary rule, which in

certain circumstances requires suppression of evidence that is the

product of an unlawful search or seizure.      See, e.g., Terry, 392
U.S. at 12; Camacho, 661 F.3d at 724.

             Included in the Fourth Amendment's protective ambit are

Terry stops -- those "brief investigatory stops of persons or

vehicles that fall short of traditional arrest."     United States v.

Arvizu, 534 U.S. 266, 273 (2002); see also Camacho, 661 F.3d at 724

("The protections of the Fourth Amendment apply not only to


                                  -8-
traditional arrests, but also to those brief investigatory stops

generally known as Terry stops."); United States v. Chhien, 266
F.3d 1,   5   (1st   Cir.   2001)   (recognizing   that   a   traffic   stop

constitutes a Fourth Amendment seizure of both the vehicle and its

occupants (citing Delaware v. Prouse, 440 U.S. 648, 653 (1979)).

Such stops are reasonable, and consequently do not offend the

Fourth Amendment, only where officers have "a reasonable suspicion

supported by articulable facts that criminal activity 'may be

afoot.'"    United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting

Terry, 392 U.S. at 30)); Camacho, 661 F.3d at 724-25 (describing

the reasonable suspicion required to validate a Terry stop).

During a valid Terry stop, a police officer may perform pat-frisks

or search a car's interior for weapons if the officer "has some

articulable, reasonable suspicion that the persons stopped may be

dangerous."     McGregor, 650 F.3d at 820; see also United States v.

Ruidíaz, 529 F.3d 25, 32-33 (1st Cir. 2008) (holding that, during

a traffic stop and when an officer has concern for his own safety,

the officer may "order a passenger out of the car as a security

measure" and may perform a protective pat-down once he "has formed

a reasonable belief that a detained person may be armed and

dangerous").

            Reasonable suspicion is a less exacting requirement than

probable cause, but requires "something more than an inchoate and

unparticularized suspicion or 'hunch.'"          Sokolow, 490 U.S. at 7


                                      -9-
(quoting Terry, 392 U.S. at 27) (internal quotation marks omitted);

see also Chhien, 266 F.3d at 6 (same).               In determining whether

reasonable suspicion existed, we apply an objective standard,

rather than assessing the subjective intent of an individual

officer,    and    we   appropriately    consider    the   "totality     of    the

surrounding circumstances."        Ruidíaz, 529 F.3d at 29.

            This    reasonableness      inquiry    deals   with     "degrees    of

likelihood, not . . . certainties or near certainties," United

States v. Arnott, No. 13-1881, 2014 WL 2959288, at *3 (1st Cir.

July   2,   2014),      and   ultimately    we    must   make   a   "practical,

commonsense judgment" based on the intricacies of each case.

Chhien, 266 F.3d at 6. In so doing, we appropriately grant respect

to the ability of trained and experienced police officers8 to draw

from the attendant circumstances inferences that would "elude an

untrained person."        United States v. Cortez, 449 U.S. 411, 418

(1981); see also Ruidíaz, 529 F.3d at 29 (same).                We also seek to

"balance 'the nature and quality of the intrusion on personal

security against the importance of the governmental interests

alleged to justify the intrusion.'" Chhien, 266 F.3d at 6 (quoting

United States v. Sowers, 136 F.3d 24, 27 (1st Cir. 1998)).




8
   At the suppression hearing, Officer Casiano testified that he
had worked as a police officer for eighteen years; Officer Martínez
testified that he had worked for the Puerto Rico Police Department
for approximately seventeen years and six months.

                                     -10-
           Arguing that evidence of his firearm should have been

suppressed, Tiru principally levies three interrelated arguments.

First,   Tiru    asserts   that   the   police   illegally   extended   his

detention when they ordered Morales, the driver, to open the hood

of the car.     Second, he maintains that the gun was discovered when

the police searched him pursuant to an unlawful arrest.         Third, he

argues that the police officers were not justified in pat-frisking

him pursuant to a valid Terry stop because none of the factors that

the district court relied upon were particular to him.         We address

each argument in turn.

B.   Did the Police Illegally Extend Tiru's Detention by Ordering
     Morales to Open the Hood of the Car?

           Tiru argues that the police officers unlawfully extended

his detention during the traffic stop by searching under the hood.9

See, e.g., United States v. Acosta-Colón, 157 F.3d 9, 14 (1st Cir.

1998) ("Terry was intended to carve out an exception to the

probable cause requirement only for relatively brief, non-arrest

detentions; plainly, a seizure that is, de facto, tantamount to an

arrest cannot fit within that exception.").         In assessing whether



9
    On appeal, Tiru does not dispute the district court's
determination that he lacked standing to challenge any search of
Morales's person or of the car itself.        See, e.g., Rakas v.
Illinois, 439 U.S. 128, 148-49 (1978) (establishing that a
vehicle's passenger generally does not have an expectation of
privacy over areas like a car's glove compartment, trunk, or under-
seat area).    Instead, Tiru argues that the police illegally
extended the traffic stop as to Tiru himself when they asked
Morales to open the hood of the car.

                                    -11-
the duration of a Terry stop is so long that it becomes unlawful,

there is no bright-line rule.   United States v. Pontoo, 666 F.3d
20, 30 (1st Cir. 2011) (citing Florida v. Royer, 460 U.S. 491, 506-

07 (1983)).    Rather, we apply a totality-of-the-circumstances

approach, considering, among other things, "the length of the

detention, the restrictions placed on an individual's personal

movement, the force (if any) that was exerted, the information

conveyed to the detainee, and the severity of the intrusion."

Sowers, 136 F.3d at 28.

          Morales failed to provide the police officers with a

driver's license and a legible car registration.10     Under these

circumstances, it was reasonable for the officers to suspect that

the car might have been stolen.        See Terry, 392 U.S. at 27

(allowing officers to rely on "reasonable inferences . . . draw[n]

from the facts in light of [their] experience").     Based on that

suspicion, Officer Casiano asked Morales to get out of the car and

open the hood, in order to check the VIN on the car's engine and

compare it with the VIN number on the dashboard. This would enable

the officer to determine whether there was an inconsistency between

the numbers, indicating a stolen car, or to check the VIN numbers


10
    The district court did not make an express determination
regarding whether the registration was in fact illegible, but we
view the record in light most favorable to the court's ruling on
suppression. See Arnott, 2014 WL 2959288, at *4 ("Although the
district court made no express findings on this point, we must view
the record and the reasonable inferences extractable therefrom in
the light most favorable to the court's suppression ruling.").

                                -12-
with   a    stolen    vehicles   database.         The   officers'    suspicion

eventually led them to send the car to the police department's

Stolen Vehicles Division for inspection.

             Tiru's argument focuses on the duration of the stop; he

suggests that the time it took to have Morales open the hood

unreasonably elongated the initial Terry stop.11             We cannot agree.

"The appropriate length of a Terry stop is gauged by whether the

officer diligently pursued a reasonable investigative approach

calculated to ensure officer safety and, at the same time, confirm

or dispel his suspicions." Pontoo, 666 F.3d at 31. Here, although

nothing in the record describes the precise length of time it took

for Morales to exit the vehicle, approach its front, and open the

hood, no reasonable reading of the facts could allow us to conclude

that the duration of time in which these events occurred was

anything but brief. Cf. United States v. Owens, 167 F.3d 739, 748-

49   (1st   Cir.     1999)   (finding    a     fifty-five-minute     Terry   stop

reasonable under the circumstances).

             Moreover, whatever its length, this sequence of events

occurred immediately after the officers began to suspect that the

car might be stolen, and it was a "reasonable investigative

approach" intended to dispel that suspicion. Flowers v. Fiore, 359


11
   We note that the other relevant factors, such as the degree of
police intervention, cut strongly against Tiru's claim. During the
time that Morales exited the car and sought to open the vehicle's
hood, Tiru remained in the back seat and was not subject to any
officer intervention.

                                        -13-
F.3d 24, 31 (1st Cir. 2004) (holding the duration of a stop to be

reasonable where the officers diligently sought to dispel their

suspicions); cf. United States v. Place, 462 U.S. 696, 703 (1983)

(balancing the intrusiveness of a search against the governmental

interest served); United States v. Ware, 457 F.2d 828, 829 (7th

Cir. 1972) (validating a search under the hood "where the officer

has a legitimate reason to identify the automobile"); United States

v. Dadurian, 450 F.2d 22, 25 (1st Cir. 1971) (finding a "reasonable

ground" to inspect a VIN under an engine based on a discrepancy

between the vehicle's two visible VINs).    Therefore, this argument

necessarily fails, and we find that the officers did not unlawfully

extend Tiru's detention.

C.   Was Tiru Searched Pursuant to an Unlawful Arrest?

           Tiru next argues that the pat-frisk conducted by Officer

Martínez was not a Terry frisk at all, but rather was a search

incident to an unlawful arrest.       Citing testimony from Officer

Martínez, Tiru claims that after discovering Morales's gun the

officers immediately placed all of the vehicle's occupants under

arrest, despite the absence of probable cause that he or the female

passengers had engaged in a crime.12       Tiru bases this argument


12
   This argument was not directly raised before the district court,
which is a proper grounds for waiver. See, e.g., United States v.
Oquendo-Rivas, 750 F.3d 12, 16-17 (1st Cir. 2014). Because the
government did not raise a claim of waiver, however, we skip over
any possible waiver argument and we treat the claim on its merits.
See Knight v. United States, 37 F.3d 769, 772 n.2 (1st Cir. 1994)
("[A]s the government has not objected on this ground, and as the

                               -14-
entirely on Officer Martínez's testimony in response to being asked

why he frisked Tiru; Martínez replied that after his partner

discovered a firearm on Morales "everyone in the vehicle [was]

placed under arrest."     Tiru's argument on this point fails to

persuade.

            Whatever the intended meaning of Officer Martínez's

statement, the facts do not support a claim that Tiru was placed

under arrest prior to being frisked.       After the discovery of

Morales's firearm, the progression of events -- as explicitly found

by the district court -- was as follows: Tiru was asked to step out

of the vehicle, while the two female passengers remained inside;

Officer Martínez pat-frisked Tiru; the frisk revealed a weapon; and

only then was Tiru handcuffed and detained.   See Camacho, 661 F.3d

at 723 (recognizing that factual findings related to a motion to

suppress are reviewed by our court only for clear error).    These

facts do not support the claim that, prior to the frisk of Tiru, he

was placed under formal or even de facto arrest by Officer Casiano.

            We have held that there is no "scientifically precise

formula" demarcating the line between investigatory Terry stops and

a de facto arrest.   United States v. Zapata, 18 F.3d 971, 975 (1st

Cir. 1994).   Instead, we have said that "a de facto arrest occurs

when 'a reasonable man in the suspect's position would have



claim fails in any event, we overlook that it was not raised
below.").

                                -15-
understood his situation . . . to be tantamount to being under

arrest.'"      United States v. Jones, 700 F.3d 615, 624 (1st Cir.

2012) (quoting Zapata, 18 F.3d at 975).               As outlined above, the

facts here do not meet that standard.               Prior to the discovery of

Morales's gun, Tiru was seated in the back seat of the car during

a traffic stop for a traffic violation -- we do not think that a

reasonable person in Tiru's position would have considered himself

to be under arrest at that time.            See id.   Nor do we think that, in

the brief instant between the discovery of Morales's gun and the

pat-frisk of Tiru, a reasonable person in Tiru's shoes would have

considered himself to be under arrest. See id.             Therefore, we turn

to   examine    the    validity   of    the    initial   Terry   stop   and    the

reasonableness of the officers' actions thereafter.

D.   The Terry Stop and Subsequent Pat-Frisk of Tiru

            Our review of an investigatory Terry stop proceeds in two

steps.    First, we assess whether the stop was "justified [by

reasonable suspicion] at its inception."              Pontoo, 666 F.3d at 26.

Second, we ask whether the officers' actions during the stop bear

a    reasonable       relationship     to     the   circumstances   originally

justifying the stop.        United States v. Henderson, 463 F.3d 27, 45

(1st Cir. 2006).          Within this second step, we recognize that

information gained subsequent to the initial stop may provide a

"'basis   for     expanding   [the     officers']     investigation.'"        Id.;

Chhien, 266 F.3d at 6 ("[W]hile an officer's actions must bear some


                                       -16-
relation to the purpose of the original stop, he may shift his

focus and increase the scope of his investigation by degrees if his

suspicions mount during the course of the detention."); Sowers, 136
F.3d at 27 (requiring that "the actions undertaken by the officer

following the stop [be] reasonably responsive to the circumstances

justifying the stop in the first place, as augmented by information

gleaned by the officer during the stop").

           1.   Legitimacy of the Initial Terry Stop

           Although he disputed this fact in his motion to suppress,

Tiru's appeal does not challenge the district court's factual

determination that the car's occupants were not wearing their seat

belts.   We agree with the district court's determination that this

traffic infraction was sufficient to justify the initial stop. See

Whren v. United States, 517 U.S. 806, 819 (1996) ("[T]he officers

had probable cause to believe that petitioners had violated the

traffic code.   That rendered the stop reasonable under the Fourth

Amendment . . . ."); McGregor, 650 F.3d at 820 ("An officer can

stop a car if he sees a driver commit a traffic offense, even if

the stop is just an excuse to investigate something else.");

Chhien, 266 F.3d at 6 ("[T]he appellant does not question the

legitimacy of the initial detention: [the officer] clearly had

cause to stop him for tailgating and operating an automobile

equipped with blue-tinted lights.").




                                -17-
             2.   Reasonableness of the Officer's Subsequent Actions

             Resolution of this case rests on determining whether the

officers' actions subsequent to the initial stop, which culminated

in Tiru's pat-frisk, were a reasonable investigatory response

intended to dispel suspicions related to the evolving circumstances

of that stop.     See Ruidíaz, 529 F.3d at 29 (disavowing a test that

treats Terry stops like a "snapshot of events frozen in time and

place"); Chhien, 266 F.3d at 6 (allowing for officers to respond

reasonably to the "emerging tableau" of facts observed after an

initial stop).

             To begin, it is clear that the officers' request that

Morales exit the vehicle was permissible.       Pennsylvania v. Mimms,

434 U.S. 106, 111 n.6 (1977) ("We hold only that once a motor

vehicle has been lawfully detained for a traffic violation, the

police officers may order the driver to get out of the vehicle

without   violating     the   Fourth     Amendment's   proscription   of

unreasonable searches and seizures."); United States v. Coplin, 463
F.3d 96, 102 (1st Cir. 2006) ("[A] police officer may, as a matter

of course, require the driver of a car lawfully stopped for a

suspected traffic violation to step out of his vehicle." (citation

omitted)).

             Similarly, the officers' request for Tiru to exit the

vehicle was also permissible. Given the scope of Tiru's appeal, we

appropriately focus on the events occurring subsequent to the


                                  -18-
officers' request to view the engine.               When Morales attempted to

open the vehicle's hood, Officer Casiano noticed that Morales had

a visible gun in his waistband.               In light of this discovery,

Officer    Martínez's      request     that   Tiru     exit    the    vehicle   was

reasonable and was responsive to the needs of officer safety.

Ruidíaz, 529 F.3d at 32 ("When a Terry stop is effected in

connection with a traffic violation and an officer's concern for

his own safety is implicated, it is within the officer's authority

to order a passenger out of the car as a security measure."); see

also Maryland v. Wilson, 519 U.S. 408, 414-15 (1997) (holding that

"an officer making a traffic stop may order passengers to get out

of the car pending completion of the stop," because "the motivation

of a passenger to employ violence to prevent apprehension of such

a crime is every bit as great as that of the driver" and that

"danger to an officer from a traffic stop is likely to be greater

when there are passengers in addition to the driver in the stopped

car");    McGregor, 650 F.3d   at   820    (stating    that    an   officer

conducting a traffic stop can "order the occupants out of the

auto").     Indeed, Officer Martínez testified that when Officer

Casiano yelled, "weapon," Martínez "immediately feared for my life

and for the life of my fellow officer, and for the lives of the

people in the car."

            Tiru   and    the    government       disagree    about   whether   the

subsequent pat-frisk was undergirded by a reasonable suspicion that


                                       -19-
Tiru was dangerous.   See McGregor, 650 F.3d at 820 (allowing for

officers to pat-frisk a car's occupants after a traffic stop when

there is an "articulable, reasonable suspicion that the persons

stopped may be dangerous"); Pontoo, 666 F.3d at 30 ("In a world

fraught with peril, officer safety must have a place at the

forefront of police work.    It follows logically that a pat-frisk

may accompany an investigatory stop whenever an officer has reason

to believe that the suspect is armed and dangerous." (internal

quotation marks and citation omitted)).

           Tiru asserts that the district court's denial of his

motion to suppress relied only on general or environmental factors

-- for example, his youth and the time of night -- that lacked all

bearing to Tiru specifically.        In Tiru's estimation, reliance

solely on these facts is an insufficient ground for a search, and

it reveals a telling absence of any reasonable suspicion that he

was   dangerous.   Tiru   claims    that   his   frisk   was   necessarily

unreasonable, as any suspicion was based merely on his proximity to

Morales.   In support of this position, Tiru asks us to reject what

he deems to be a "theory of guilt by association," relying on the

Supreme Court's decision in Ybarra v. Illinois, 444 U.S. 85 (1979),

for the proposition that "a person's mere propinquity to others

independently suspected of criminal activity does not, without

more, give rise to probable cause to search that person."           Id. at

91.


                                   -20-
             Ybarra, however, is readily distinguished from the case

at bar. In Ybarra, the police officers "knew nothing in particular

about" the defendant prior to pat-frisking him, "except that he was

present, along with several other customers, in a public tavern at

a time when the police had reason to believe that the bartender

would have heroin for sale."       Id.    No firearms or other weapons

were found prior to the frisk of Ybarra.        Id. at 87-89.   Other than

their mere presence in the same bar, there were no facts connecting

Ybarra to the bartender suspected of selling heroin.            Id.   Under

those circumstances, the Supreme Court held that "[t]he initial

frisk of [the defendant] was simply not supported by a reasonable

belief that he was armed and presently dangerous, a belief which

this Court has invariably held must form the predicate to a patdown

of a person for weapons."       Id. at 92-93.

             Here,   we   are   confronted   with    markedly    different

circumstances than those presented in Ybarra. Viewing the facts of

the instant case in their totality, we are unconvinced by Tiru's

argument.    We recapitulate briefly: during the night, two officers

found themselves having stopped four individuals in a car that the

officers had some reason to believe might be stolen.        The officers

then discovered that the driver had a firearm concealed in his

waistband.    Objectively, this situation gives rise to a reasonable

concern for officer safety -- the officers were outnumbered, in

relative darkness, and could reasonably believe that they were


                                   -21-
dealing with the volatile situation of a possible car theft.                     See

Wilson, 519 U.S. at 414 ("It would seem that the possibility of a

violent encounter stems not from the ordinary reaction of a

motorist stopped for a speeding violation, but from the fact that

evidence of a more serious crime might be uncovered during the

stop.     And the motivation of a passenger to employ violence to

prevent apprehension of such a crime is every bit as great as that

of the driver."); see also United States v. Brake, 666 F.3d 800,

805-06 (1st Cir. 2011) ("We emphasize once again the importance of

police officer safety during a Terry stop . . . .").

               Certainly, facts like the late hour (11:00 p.m.) and

number of passengers in the car (four), when each is taken alone,

create    no    suspicion   of   criminal    activity.     But     a    number    of

innocuous facts viewed together may form the basis of reasonable

suspicion.       See United States v. Wright, 582 F.3d 199, 212 (1st

Cir. 2009); Ruidíaz, 529 F.3d at 30.                And although Morales's

inability to provide the officers with a driver's license and a

legible    car    registration    could     admit   of   several       potentially

innocent explanations, these facts might also reasonably give rise

to a suspicion of criminal activity.            See Terry, 392 U.S. at 27

(permitting police officers to draw "reasonable inferences" based

on their experience); Arnott, 2014 WL 2959288, at *3 (stating that

"reasonable suspicion . . . deals with degrees of likelihood, not

with certainties or near certainties," and allows "police officers


                                     -22-
to    draw    upon   their     experience    and    arrive     at    inferences    and

deductions").

               Finally,      although     the      discovery        of    a   driver's

dangerousness may not, in every case, create reasonable suspicion

that a passenger has a gun, it would be beyond folly for our court

to ask police officers to ignore the clear relevance of discovering

a    hidden    firearm    on    the    driver.       Moreover,       in   this   case,

consideration of that discovery in no way offends the rule of

Ybarra.       Compare Wyoming v. Houghton, 526 U.S. 295, 304-05 (1999)

("[A] car passenger -- unlike the unwitting tavern patron in Ybarra

-- will often be engaged in a common enterprise with the driver,

and have the same interest in concealing the fruits or the evidence

of their wrongdoing."), with Ybarra, 444 U.S. at 93 (finding, when

police    officers     knew     nothing    about    the   defendant       beyond   his

presence in a tavern where the bartender was suspected of selling

heroin, that the officers lacked any particular reason to suspect

that he was armed and dangerous, as required to justify a frisk).

               Reasonable suspicion is ultimately a pragmatic inquiry --

one that "must be based on commonsense judgments and inferences

about human behavior."            Illinois v. Wardlow, 528 U.S. 119, 125

(2000).      Assessing the totality of the circumstances in this case,

the    officers'     decision     to    pat-frisk    Tiru    was     grounded     in   a

reasonable suspicion that he might be armed and dangerous.                         The

circumstances of the stop, and the facts discovered during its


                                          -23-
progression, sufficed to provide a "specific and articulable" basis

for the decision to pat-frisk Tiru in order to ensure that he did

not pose a direct threat.        See, e.g., United States v. Espinoza,

490 F.3d 41, 47 (1st Cir. 2007) (stating that the "particularity

requirement" underlying our test for reasonableness requires that

a   search   be   "'grounded    in   specific    and    articulable   facts.'"

(quoting United States v. Hensley, 469 U.S. 221, 229 (1985)).

             The pat-frisk surely represented a "serious intrusion"

upon Tiru's privacy.     See Terry, 392 U.S. at 17.         It was limited in

scope, however, only to the "bare minimum needed to detect the

presence of a firearm" -- Officer Martínez began the pat-frisk at

Tiru's waist and, upon feeling a hard object, extracted it with two

fingers.     See United States v. Romain, 393 F.3d 63, 72 (1st Cir.

2004) (finding a frisk "reasonable under the circumstances and,

thus,   constitutionally       appropriate,"     when    "the   police   had   a

plausible basis for suspecting that the appellant was armed and

dangerous," and the subsequent frisk "began at the appellant's

waist" and was not more invasive than necessary to determine

whether the defendant had a gun).               In light of the important

interest in officer safety, and the facts buttressing the officers'

belief that Tiru might pose a danger, we find that this significant

but brief intrusion was supported by reasonable suspicion.                 See

Sowers, 136 F.3d at 27 (requiring a balance between the "quality of




                                     -24-
the intrusion" and the "importance of the governmental interests

alleged" (quoting Hensley, 469 U.S. at 228)).

                        III.   Conclusion

          The totality of the circumstances in this case indicate

that the officers had reasonable suspicion to pat-frisk Tiru.   We

therefore affirm the district court's denial of Tiru's motion to

suppress the firearm.

          Affirmed.




                               -25-